Citation Nr: 1412067	
Decision Date: 03/24/14    Archive Date: 04/02/14

DOCKET NO.  09-37 208A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Houston, Texas


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Whether new and material evidence has been received to reopen a claim for a back condition.

3.  Whether new and material evidence has been received to reopen a claim for service connection for a knee condition, to include the right and left knees.

4.  Entitlement to a rating in excess of 10 percent for left plantar fasciitis.

5.  Entitlement to a rating in excess of 10 percent for right plantar fasciitis.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Martinez, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1995 to January 1999.  According to his DD Form 214, his military occupational specialty (MOS) was Infantryman.  

This matter comes before the Board of Veteran's Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  In a July 2007 rating decision, the RO denied the Veteran's claims for increased ratings in excess of 10 percent for plantar fasciitis of the left and right feet.  In a July 2008 rating decision, the RO denied reopening the Veteran's claims for service connection for knee and back disabilities and denied an initial claim of service connection for tinnitus.

The Veteran has repeatedly claimed service connection for conditions of his knees and back, naming different conditions since he first filed a claim in July 2001.  The scope of a claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Brokowski v. Shinseki, 23 Vet. App. 79 (2009).  Accordingly, the Veteran's claims related to his knees and back have been recharacterized as shown on the title page.

In December 2013, the Veteran provided testimony at a hearing before the undersigned Veterans Law Judge. A transcript of the hearing is of record.

The issues of entitlement to increased ratings in excess of 10 percent for plantar fasciitis of the left and right feet and service connection for back and knee conditions are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


FINDINGS OF FACT

1.  The Veteran has tinnitus that is related to service.

2.  In a September 1999 rating decision, the RO denied a claim of service connection for knee disabilities.  That decision became final because the Veteran did not submit new and material evidence within one year of the date on which it was issued or perfect an appeal.  

3.  In a November 2001 rating decision, the RO denied the Veteran's claims of service connection for back and bilateral knee pain.  The November 2001 rating decision became final because the Veteran did not submit new and material evidence within one year of the date on which it was issued or perfect an appeal.  

3.  Evidence received since the November 2001 rating decision raises a reasonable possibility of substantiating the claim of service connection for a back condition.

4.  Evidence received since the November 2001 rating decision raises a reasonable possibility of substantiating the claim of service connection for knee conditions.


CONCLUSIONS OF LAW

1.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1111 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013).

2.  The November 2001 rating decision, which denied the Veteran's claims of service connection for back and bilateral knee pain, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.201, 20.302, 20.1103 (2013). 

3.  Evidence submitted subsequent to the November 2001 denial of service connection for a back disability  is new and material.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

4.  Evidence submitted subsequent to the November 2001 denial of service connection for bilateral knee disabilities is new and material.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Also, specific notice is required in claims to reopen.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  

In this case, the Board is granting in full the benefit sought on appeal regarding the Veteran's claim for service connection for tinnitus, and it is finding sufficient evidence to reopen the Veteran's claims for service connection for knee and back conditions.  Accordingly, assuming, without deciding, that any error was committed regarding the duties to notify and assist, such error was harmless and will not be discussed.

II.  Service Connection

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a link between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247 (1999).  

Here, the Veteran testified that he has tinnitus due to inservice exposure to the loud noises of weapons as an infantryman.  He says he has had ringing in his ears continuously since service, and claims service connection is warranted.  The Veteran also testified that he used hearing protection in his post-service occupation at an airport.  The Veteran's service treatment records are silent for any diagnosis or treatment of any hearing-related condition. 

Tinnitus is the type of disorder associated with symptoms capable of lay observation.  See Charles v. Principi, 16 Vet. App. 370 (2002).  Therefore, if a veteran reports ringing in the ears, then a diagnosis of tinnitus is generally provided without further examination.  The etiology of the disorder is similarly reliant upon lay statements.  The date that a veteran reports that the tinnitus symptoms began is generally accepted as the date that the disorder began, without further examination, unless there is something in the record that would call the veteran's statement into question.  Here, the Veteran says he has experienced ringing in his ear continuously since service, and the totality of the evidence in the record does not call into question this assertion.

Accordingly, the preponderance of the evidence weighs in favor of a finding that the Veteran's tinnitus is related to service.

III.  New and Material Evidence

Unappealed rating decisions are final with the exception that a claim may be reopened by submission of new and material evidence.  When a Veteran seeks to reopen a claim based on new evidence, VA must first determine whether the additional evidence is "new" and "material."

If VA determines that new and material evidence has been added to the record, the claim is reopened and VA must evaluate the merits of the Veteran's claim in light of all the evidence, both new and old.  Manio v. Derwinski, 1 Vet. App. 140 (1991); Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996).  

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  Consideration is not limited to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996).  Finally, for the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

In a September 1999 rating decision, the RO denied the Veteran's initial claim of service connection for knee disabilities because there was no evidence of residual knee conditions or chronic disability shown in service or after.  The Veteran was notified of that decision and his appellate rights in October 1999, but did not appeal or submit any new and material evidence within one year of that decision.  That decision is final.  See 38 U.S.C.A. § 7104(b); 38 C.F.R. § 20.1103; Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet. App. 242 (2010).

In July 2001, the Veteran submitted a claim of service connection for knee and back disabilities, as secondary to his service-connected foot disability.  

In a November 2001 rating decision, the RO denied the claims of service connection based largely on the absence of evidence of a relation to his service-connected plantar fasciitis disabilities.  The November 2001 rating decision became final because the Veteran did not submit new and material evidence within one year of the date on which it was issued or perfect an appeal.  See 38 U.S.C.A. § 7104(b); 38 C.F.R. § 20.1103; Bond, 659 F.3d at 1362; Buie, 24 Vet. App. at 251.

The Veteran filed claims to reopen in April 2008.  A July 2008 rating decision denied reopening the claims.  

The November 2001 rating decision is the last final denial of the claims.  Evidence added to the record since the November 2001 denial includes, in relevant part, the Veteran's December 2013 testimony.  In it, he asserts that he performed around eighty parachute jumps in service, and that one time he fell, landed, felt pain in his back and knees, and continued to do a twelve-mile march.  He says he does not remember whether he sought medical treatment, and states he self-medicated.  

Additional pertinent evidence regarding the Veteran's claimed back condition includes a February 2008 VA treatment recording noting scoliosis of the thoracolumbar spine and kyphosis.  In addition, the record contains a June 2008 chiropractic treatment record noting diagnoses of: sacral disorders, segmental dysfunction of the sacral region, cervical brachial syndrome, and segmental dysfunction of the cervical region.

Other pertinent evidence regarding the Veteran's claimed knee condition includes a May 2007 VA treatment record noting a diagnosis of chondromalacia.  And, at the hearing, the Veteran reported medical treatment for his knees at VA and being told he will likely need total knee replacements in a few years.  
 
The Board finds that the Veteran's sworn testimony and his diagnoses regarding his back and knees are "new" and "material."  The claims were previously denied because there was no evidence of complaints in service, residual disability or relationship to the service-connected plantar fasciitis.  The "new" evidence includes sworn testimony of incidents in service, continuous symptoms since service and current diagnoses.  This is new evidence which has not been previously submitted or considered and which raises the possibility of reasonably substantiating the claims were they to be reopened, through consideration of an alternative theory of entitlement to service connection apart from secondary to the Veteran's service-connected plantar fasciitis disabilities, and by triggering VA's duty to assist by providing a VA examination on his claimed conditions.  Accordingly, the Board finds that new and material evidence has been submitted, and the Veteran's claims for service connection for a back condition and for a knee condition, to include the left and right knees, will be reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156 .


ORDER

Service connection for tinnitus is granted.

New and material evidence to reopen a claim of entitlement to service connection for a back condition has been received; the appeal is granted to this extent.

New and material evidence to reopen a claim of entitlement to service connection for a knee condition, to include the left and right knees, has been received; the appeal is granted to this extent.

REMAND

Having reopened the Veteran's claims, VA medical opinions on the Veteran's claimed back and knee conditions must be provided, and the RO must conduct de novo review of the claims on the merits.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); Hickson v. Shinseki, 23 Vet. App. 394 (2010).  

There is a procedural defect with respect to the Veteran's increased rating claims.  The claims were denied in a July 2007 rating decision.  The Veteran submitted a Notice of Disagreement (NOD) in February 2008.  A Statement of the Case (SOC) was issued in August 2009.  Nonetheless, in May 2010 statements, the Veteran asserts that he never received any notification following his NOD.  

There is a presumption of regularity that government officials "have properly discharged their official duties."  INS v. Miranda, 459 U.S. 14 (1982); United States v. Chemical Foundation, Inc., 272 U.S. 1 (1926).  This presumption applies to "to all manner of VA processes and procedures."  Woods v. Gober, 14 Vet. App. 214 (2000).  The presumption attaches when VA mails notice of a determination to a veteran at his last known address of record.  Id.  The presumption of regularity may be rebutted with "clear evidence to the effect that [VA's] regular mailing practices [were] not regular or that they were not followed."  Id.  This includes evidence that a notice of a determination was mailed to an incorrect address.  Piano v. Brown, 5 Vet. App. 25 (1993). 

In this case, the August 2009 SOC was sent to an address that is different from the current address on record and one which the Veteran lists in his submissions.  The Board finds that the presumption of regularity has been rebutted, and the Veteran did not receive a SOC addressing his increased rating claims.  See id.  Consequently, due process requires a remand for issuance of a SOC.  See Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain the names and addresses of all medical care providers who treated the Veteran for back and knee complaints since 2008.  After securing the necessary release, the obtain these records.

2.  After completion of the foregoing, schedule the Veteran for an appropriate VA examination to determine the nature and etiology of his claimed back and knee conditions.  The claims folder and all pertinent records should be made available to the examiner for review.  Any indicated evaluations, studies, and tests deemed to be necessary by the examiner should be accomplished.  
 
Based on the examination and review of the record, the examiner should address the following:  

(a)  Specifically identify any knee or back pathology.  

(b)  For any currently diagnosed knee or back disorder, is it at least as likely as not (50 percent or greater possibility) that the condition was incurred in or is otherwise related to service?  In answering this question, the examiner should consider the Veteran's history of parachute jumping in service.  

(c) Is it at least as likely as not (50 percent or higher degree of probability) that any current knee or back disorder was caused by his service-connected plantar fasciitis?

(d) Is it at least as likely as not (50 percent or higher degree of probability) that the Veteran's service-connected plantar fasciitis aggravated any current knee or back disorder?

The examiner is informed that aggravation is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  If aggravation is present, the clinician should indicate, to the extent possible, the approximate level of knee or back disability present (i.e., a baseline) before the onset of the aggravation. 

If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

3.  Issue a Statement of the Case to the Veteran and his representative on the issues of increased ratings for plantar fasciitis of the left and right feet. Only if the Veteran completes an appeal as to these issues by the timely filing of a substantive appeal should such issues be certified to the Board for appellate consideration.  

4.  Upon completion of the above, readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, issue the Veteran a supplemental statement of the case and provide the Veteran an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


